Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 12/30/2020
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Yong et al. (US Publication 2005/0266150) in view of Sadamu et al., on claims 1-3, 5-10,16, 17 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 103 as being unpatentable over Yong et al. (US Publication 2005/0266150) in view of Sadamu et al.  (JP Publication 2000/067866) in further view of Shembel (US Publication 2009/0117461), on claim 4 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Yong et al. (US Publication 2005/0266150) in view of Sadamu et al.  (JP Publication 2000/067866) in further view of Roumi, on claims 13-15 are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please delete claims 11, 12 and 18-30.
REASONS FOR ALLOWANCE
The instant claims are to meta-solid-state battery comprising a first layer that is a cathode electrode, a second layer that is an anode electrode, a third layer comprising a first meta-solid-state electrolyte material disposed between the first layer and the second layer. A first current collector and a second current collector, wherein the first layer is disposed on the first current collector and the second layer is disposed on the second current collector, wherein each of the cathode electrode and the anode electrode comprises an active material in an amount ranging from approximately 70% to 99.98% by weight; a carbon additive in an amount ranging from approximately 0.01% to 20% by weight; and a second meta-solid-state electrolyte material in an amount ranging from approximately 0.01% to 10% by weight, and wherein the first and second meta-solid-state electrolyte material comprise a gel polymer, wherein the first and second meta-solid-state electrolyte material further comprise lithium salt and ionic conducting ceramic particles, wherein the lithium salt is one selected from a group consisting of LiPF6, LiN(SO2F2) and LiN(SO2CF3) 2 
The closest prior art is US Publication 2005/0266150 to Yong et al. reference discloses a lithium secondary battery comprising a first layer that is cathode electrode and a second layer that is an anode electrode, each electrode over a first and second current, respectively. Each of the cathode and anode comprises an active material in an amount ranging from 90% to 98.9%, a carbon black additive in an amount ranging 0.1% to 5% (Experiment) and comprises a gel polymer. In addition, the Yong et al. reference discloses a separator to be used in between the cathode and anode (P88). However, the Yong reference does not disclose, nearly disclose or provide motivation to modify the lithium second battery to comprise the first and second meta-solid-state electrolyte material comprise a gel polymer, wherein the first and second meta-solid-state electrolyte material further comprise lithium salt and ionic conducting ceramic particles, wherein the lithium salt is one selected from a group consisting of LiPF6, LiN(SO2F2) and LiN(SO2CF3) 2 in an amount ranging from approximately 95% to 98% by weight of the gel polymer.
The prior art JP Publication 2000/067866 to Sadamu et al.  Discloses a separator between an anode and cathode comprising a gel electrolyte material with ion conductive inorganic particles within the separator (Applicant’s metal state electrolyte). The inputted meta-solid state electrolyte material in separators prevents the possibility of leakage of liquid even under a high temperature environment of a battery. However, the Sadamu et al. reference does not disclose, nearly disclose or provide motivation to modify the lithium second battery to comprise the first and second meta-solid-state electrolyte 6, LiN(SO2F2) and LiN(SO2CF3) 2 in an amount ranging from approximately 95% to 98% by weight of the gel polymer.
The prior art US Publication 2009/0117461 to Shembel discloses the carbon black additive can be up to 3 microns in an electrode in order to help with conductivity in a battery cell. However, the Shembel et al. reference does not disclose, nearly disclose or provide motivation to modify the lithium second battery to comprise the first and second meta-solid-state electrolyte material comprise a gel polymer, wherein the first and second meta-solid-state electrolyte material further comprise lithium salt and ionic conducting ceramic particles, wherein the lithium salt is one selected from a group consisting of LiPF6, LiN(SO2F2) and LiN(SO2CF3) 2 in an amount ranging from approximately 95% to 98% by weight of the gel polymer.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725